       Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 1 of 7
                                                                    United States District Court
                                                                      Southern District of Texas

                                                                         ENTERED
                                                                     December 04, 2020
                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS               David J. Bradley, Clerk
                              HOUSTON DIVISION



JUSTIN AUGUSTUS STEPHENS,                 §
Inmate #305591,                           §
                                          §
                    Plaintiff,            §
                                          §
V.                                        §      CIVIL ACTION NO. H-20-3553
                                          §
CITY OF HOUSTON, HOUSTON                  §
POLICE DEPARTMENT, and                    §
SHERIFF ED GONZALEZ,                      §
                                          §
                    Defendants.           §




                        MEMORANDUM OPINION AND ORDER


        The plaintiff,     Justin Augustus Stephens ( Inmate #305591;

former SPN #02258243), has filed a Complaint for Violation of Civil

Rights under 42 U.S.C.        §   1983 ("Complaint") (Docket Entry No. 1)

regarding his arrest by officers employed by the City of Houston

Police Department.          Because the plaintiff is a prisoner who

proceeds in forma pauperis, the court is required to scrutinize the

claims and dismiss the Complaint,             in whole or in part,         if it

determines that the Complaint "is frivolous, malicious, or fails to

state a claim upon which relief may be granted" or "seeks monetary

relief from a defendant who is immune from such relief."             28 U.S.C.

§    1915A(b); see also 28 U.S.C.     §   1915(e)(2)(B).   After considering

all of the pleadings, the court concludes that this case must be

dismissed for the reasons explained below.
      Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 2 of 7




                                 I.    Background

       Public records reflect that Stephens is presently in custody

at the Montgomery County Jail on charges of theft and evading

arrest in Montgomery County Cause Nos. 20-07-07967 and 20-07-

07969 .1      Invoking 42 U.S.C. § 1983, Stephens now sues the City of

Houston, the Houston Police Department ("HPD"), and Harris County

Sheriff Ed Gonzalez, alleging that he was falsely arrested without

a warrant and charged with theft by HPD officers on October 10,

2018.2       Stephens discloses that the officers ·arrested him for

stealing one bottle of beer from a Fiesta grocery store after

reviewing video in an upstairs room at the store. 3              As a result of

that arrest, Stephens was taken to the Harris County Jail and

subsequently released on bond.4

       According to Stephens, felony theft charges were filed against

him    in     Cause    No.   1608271   in     the   351st   District   Court    of

Harris County, Texas. 5        Stephens reports that these theft charges




       1
      See   Montgomery  County   Jail   Roster,   available                    at:
http://jailroster.mctx.org (last visited April 22, 2019).
      Complaint, Docket Entry No. 1, pp. 4-5. All page numbers for
       2

docket entries in the record refer to the pagination imprinted at
the top of the page by the court's electronic filing system,
CM/ECF.
       3
           Id. at 4, 5.
       4
           Id. at 5.
       5
           Id. at 7.
                                        -2-
      Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 3 of 7



were dismissed in June of 2019. 6            Public records confirm that
charges of theft were filed against Stephens in Harris County Cause
No.   1608271 accusing him of stealing one alcoholic beverage. 7
Before releasing Stephens on bond a magistrate judge found that
there was probable cause to detain him on the theft charges, and

Stephens was later indicted on those charges by a grand jury. 8              The
indictment reflects that the charges were enhanced for purposes of
punishment as a state jail felony with allegations that Stephens
had at least two prior theft convictions from Florida. 9                     The
charges were subsequently dismissed at the State's request on
June 4, 2019, because Stephens had already served 90 days in
custody on the theft charge. 10
       Stephens explains that he spent 90 days in custody because his
bond was revoked after he failed to appear in court. 11 Arguing that
he spent 90 days in custody as the result of a false arrest,


       6
           Id. at 8.
      See Criminal Complaint in Cause No. 1608271, p. 1.
       7
                                                              All
public records referenced in this paragraph of the Memorandum
Opinion and Order are available from the Office of the
Harris County District Clerk at: http://www. hcdistrictclerk. com
(last visited Nov. 30, 2020).
      See "Statutory Warnings by Magistrate - Probable Cause for
       8

Further Detention - PR Bond/Bail Order," p. 1, and Indictment in
Cause No. 1608271, p. 1.
       9
           See Indictment in Cause No. 1608271, p. 1.
       10   See State's Motion to Dismiss Cause No. 1608271, p. 1.
       11   Complaint, Docket Entry No. 1, p. 5.
                                      -3-
   Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 4 of 7




Stephens now seeks compensatory damages for mental anguish, loss of
work, and legal fees associated with his 2018 arrest. 12             He also
seeks punitive damages. 13


                              II.   Discussion

     The only defendants named in this case are the City of
Houston, HPD, and Harris County Sheriff Ed Gonzalez.            To state a
claim under 42 U.S.C. § 1983, a plaintiff must "enunciate a set of
facts that illustrate the defendants' participation in the wrong

alleged."     Jacquez v. Procunier, 801 F.2d 789, 793 (5th Cir. 1986).
Stephens does not allege facts showing that Sheriff Gonzalez had
any involvement      in the    arrest     that forms   the   basis   of   his
Complaint.     As a result, Stephens fails to state a claim for which
relief may be granted against Sheriff Gonzalez.

     To the extent that Stephens blames HPD for his false arrest,
his claims fail for other reasons. As a subdivision of the City of
Houston, HPD lacks capacity and is not subject to suit.              See FED.
R. Crv. P. 17; Maxwell v. Henry, 815 F. Supp. 213, 215 (S.D. Tex.
1993); see also Darby v. Pasadena Police Dep't, 939 F.2d 311, 313-
14 (5th Cir. 1991) (concluding that, as an agency or subdivision of
the city, the city police department lacked capacity to be sued as
an independent entity) ; Custer v. Houston Police Dep' t,              Civil



     12
          See id.
     13
          See id.
                                    -4-
          Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 5 of 7




Action No . H�17-1338, 2017                                              WL   5484114,           at    *2 (S.D. Tex � Nov. 15,
2017) (dismissing claims                                          against         HPD       after     finding that it was not
a    separate                 legal              entity from              the City,             and    did not      have the      power
to       sue         or       be        sued).                   Therefore,          any        claim against HPD must be
dismissed.

              Stephens                 also         cannot maintain                    a   claim      for   municipal liability
against                the         City          of       Housto n based                   on   the    facts      asserted    in    the


Complaint.                       I t is well                     established that a                   municipal      entity    is not
vicariously liable under                                             a     theory           of    respondeat         superior       for
wrongdoing committed by its                                                   employees.          See Monell v. Dep' t               of


Social Svcs., 98 S. Ct. 2018, 2036 (1978) ("[ W ] e conclude                                                                  that a


municipality cannot be                                           held     liable            solely      because it        employs    a


tortfeasor -                           or,       in        other         words,        a    municipality cannot be                 held


liable under                       §    1983 on a respondeat                           superior theory.")             (emphasis in
original).                      Stephens does not allege facts showing that his rights
were violated                          as the            result of            a   constitutionally deficient policy
that         is      attributable to the                                 City     of   Houston.          See Peterson v. City

                                        1                   s,
-=o-=f'---=cF--=oc-=r=-t=--'W�o�i:=�-=t=h=--<---=T'-'e=-=x=a=     5 88    F .3d      838,        847     (5th Cir.        2009)     ("A

municipality                                is         almost             never             liable          for      an      isolated

unconstitutional act                                      on     the part         of an employee ;               it is liable      only


for       acts          directly                 attributable                 to it ' through            some official action


or imprimatur.'") (quoting Piotrowski v. City                                                               of   Houston, 237      F.3d


567, 578 (5th Cir. 2001)).                                               Absent            such a showing,          Stephens does
not        state a               claim            for relief against                        the City        of    Houston.


                                                                               -5-
   Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 6 of 7



       More importantly, Stephens does not demonstrate that his
arrest was, in fact, false. To prevail on a claim of false arrest,
the plaintiff must show that there was no probable cause to arrest
him.    See Haggerty v. Texas Southern Univ., 391 F.3d 653, 655 (5th
Cir. 2004).      The fact that the theft charges against Stephens were
dismissed at the State's request after he served 90 days in custody
is not proof that the police lacked probable cause for the arrest
or that there was insufficient evidence to support the charge.
       As noted above, a magistrate judge found probable cause to
detain Stephens on the theft charges, and a grand jury returned an
indictment against him on those charges. Under these circumstances
Stephens cannot prevail on a claim of false arrest.           See Gerstein
v. Pugh, 95 S. Ct. 854, 865 n.19           (1975)   (observing that "an
indictment, 'fair upon its face,' and returned by a 'properly
constituted grand jury,' conclusively determines the existence of
probable cause .         ."); see also Russell v. Altom, 546 F. App'x
432, 436-37 (5th Cir. 2013) (per curiam) ("When the facts support­
ing an arrest 'are placed before an independent intermediary such
as a magistrate or grand jury, the intermediary's decision breaks
the chain of causation for false arrest, insulating the initiating
party.'") (quoting Cuadra v. Haus. Indep. Sch. Dist., 626 F.3d 808,
813 (5th Cir. 2010)).
       Because Stephens has failed to state a viable claim upon which
relief may be granted, his Complaint will be dismissed pursuant to
28 U.S.C.   §   1915 (e) (2) (B).

                                    -6-
   Case 4:20-cv-03553 Document 10 Filed on 12/04/20 in TXSD Page 7 of 7




                     III.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Complaint for Violation of Civil Rights filed
          by Justin Augustus Stephens (Docket Entry No. 1) is
          DISMISSED with prejudice.

     2.   The dismissal will count as a "strike" for purposes
          of 28 u.s.c. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff and to the Manager of the Three

Strikes   List    for    the    Southern     District     of    Texas     at

Three Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 4th day of December, 2020.




                                  SENIOR UNITED STATES DISTRICT JUDGE




                                   -7-
